United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 07-3036                                                September Term, 2019
                                                                            04cr00543-01
                                                       Filed On: December 12, 2019
United States of America,

             Appellee

      v.

Charles E. Hall,

             Appellant

      BEFORE:        Ginsburg and Sentelle, Senior Circuit Judges

                                        ORDER

       Upon consideration of appellant’s unopposed request to amend the opinion filed
July 16, 2010, and to remand the case for resentencing, it is

       ORDERED that the July 16, 2010 opinion in United States v. Hall, 613 F.3d 249
(D.C. Cir. 2010), be amended as follows:

      (1) Page 251, first ¶, delete the last sentence of the first paragraph; and

       (2) Page 257, Section VI, delete the last sentence of the opinion and the citation
to United States v. Kearney, including the parenthetical; and

     (3) Page 257, Section VI, first ¶, second sentence, after 1956(h) insert “, and
remand the case to the district court for resentencing”

      The Clerk is directed to issue the amended opinion and to amend the judgment
issued July 16, 2010. The Clerk is further directed to issue the mandate forthwith.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk